826 F.2d 1072
Unpublished dispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Lee V. LANGSTER, Petitioner,v.DEPARTMENT OF HEALTH AND HUMAN SERVICES, Respondent.
Appeal No. 87-3239
United States Court of Appeals, Federal Circuit.
July 14, 1987.

Before BISSELL, Circuit Judge, MILLER, Senior Circuit Judge, and ARCHER, Circuit Judge.
PER CURIAM.


1
The final decision of the Merit Systems Protection Board (Board), Docket No. CH300A8110131-2, dismissing Langster's appeal for lack of jurisdiction is affirmed on the basis of the opinion of the presiding official.  After reviewing the submissions of the parties, we find no basis under our statutorily prescribed scope of review for setting aside the Board's final decision. 5 U.S.C. Sec. 7703(c) (1982).